DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, the recitation “the gain controller” at line 13 lacks clear antecedent basis.
As to claim 20, the recitation “the attenuator” at line 1 lacks clear antecedent basis.  The recitation “the receiver” at line 2 lacks clear antecedent basis.
Allowable Subject Matter
Claims 1-17 are allowed.
Ruijter (US 2012/0329415) discloses a method for maintaining receiver reliability, comprising: determining a present attenuation level for an attenuator 106 (see figure 1), wherein the attenuation level is set by a gain controller 128; receiving a radio frequency (RF) signal (see RF signal received at antenna); determining a voltage level of the received RF signal (see peak detector 124).  

Regarding independent claim 1, the prior art of record fail to disclose determining a relative reliability threshold based on the present attenuation level; receiving a radio frequency (RF) signal; determining a voltage level of the received RF signal; comparing the voltage level of the received RF signal to the relative reliability threshold to determine that a reliability condition exists; and overriding, in response to the determination that the reliability condition exists, the present attenuation level set by the gain controller with an override attenuation level based on the present attenuation level.
Regarding independent claim 10, dependent claims 2-9, and 11-17, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Claims 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 18, the prior art fail to disclose the claimed invention for similar reasons with respect to independent claim 1 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruijter (US 2012/0329415) discloses a method for maintaining receiver reliability, comprising: determining a present attenuation level for an attenuator 106 (see figure 1), wherein the attenuation level is set by a gain controller 128; receiving a radio frequency (RF) signal (see RF signal received at antenna); determining a voltage level of the received RF signal (see peak detector 124).  

	Wyse (US 8,614,603); Lindstrom (US 2007/0082639) disclose receivers comprising variable attenuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646